Title: To Benjamin Franklin from Penet, D’Acosta frères & Cie., 31 July 1781
From: Penet, D’Acosta frères & Cie.
To: Franklin, Benjamin


Sir,
Nantes July 31st. 1781
By our letter of the 3d: August ulto. we have made bold to recommend to your Care a Packet of letters &c. from the State of Virginia directed to Mr. Philip Mazzei. Having not reach’d the hands of that Gentleman, he has apply’d to us several times to know what was become of them. Be so kind Sir to acquaint us whether they have been forwarded to the directed; as they are both of great Consequence to him & Sd: State, we should be happy to receive your Answer./.
We are with Great Respect Sir Your most obedient & very humble servants
PENET D’ACOSTA FRERES & Co.
His Excellency the Honble. Dr. Franklin
 
Addressed: A Son Excellence / Son Excellence Monsieur / le Dr. Franklin, Ministre / Plénipotentiaire des 13 Etats Unis de / l’amérique &c. / A Passy / Près Paris
Notation: Penet Dacosta freres & Co. Nantes July 31. 1781

